  

Exhibit 10.4

 

GCI LIBERTY, INC.

2018 OMNIBUS INCENTIVE PLAN

  

PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT

 

THIS PERFORMANCE-BASED RESTRICTED STOCK UNITS AGREEMENT (this “Agreement”) is
entered into effective as of [Date], 2020 by and between GCI LIBERTY, INC., a
Delaware corporation (the “Company”), and Gregory B. Maffei (the “Grantee”).

 

The Grantee is employed as of the Grant Date as the President and Chief
Executive Officer of Liberty Media Corporation (“LMC”) and the Company pursuant
to the terms of an employment agreement between LMC and the Grantee dated
effective as of December 13, 2019 (as amended and/or amended and restated from
time to time, the “Employment Agreement”) and a Services Agreement between LMC
and the Company dates as of March 9, 2018 (as amended and/or amended and
restated from time to time, the “Services Agreement”). The Company has adopted
the GCI Liberty, Inc. 2018 Omnibus Incentive Plan (as may be amended prior to or
after the Grant Date, the “Plan”), a copy of which as in effect on the Grant
Date is attached via a link at the end of this online Agreement as Exhibit A and
by this reference made a part hereof, for the benefit of eligible employees and
independent contractors of the Company and its Subsidiaries. Capitalized terms
used and not otherwise defined herein or in the Employment Agreement will have
the meaning given thereto in the Plan.

 

The Company and the Grantee therefore agree as follows:

 

1.                  Definitions. All capitalized terms not defined in this
Agreement that are defined in the Employment Agreement will have the meanings
ascribed to them in the Employment Agreement. The following terms, when used in
this Agreement, have the following meanings:

 

“2020 Performance Equity Program” means the 2020 Performance Equity Program
approved by the Committee on March __, 2020, which established performance
criteria with respect to vesting of the Restricted Stock Units, a copy of which
has been provided to the Grantee.

 

“Cause” has the meaning specified in the Employment Agreement.

 

“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.

 

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

 

“Committee Certification Date” has the meaning specified in Section 3(a).

 

“Common Stock” means the Company’s GLIBA Common Stock.

 

“Company” has the meaning specified in the preamble to this Agreement.

 

“Disability” has the meaning specified in the Employment Agreement.

 



1

 

 

“Dividend Equivalents” has the meaning specified in the Plan.

 

“Employment Agreement” has the meaning specified in the recitals to this
Agreement.

 

“GLIBA Common Stock” means the Company’s Series A Common Stock, $0.01 par value.

 

“GLIBA Restricted Stock Units” means Restricted Stock Units that represent the
right to receive shares of GLIBA Common Stock.

 

“Good Reason” has the meaning specified in the Employment Agreement.

 

“Grant Date” means March __, 2020.

 

“Grantee” has the meaning specified in the preamble to this Agreement.

 

“Performance Metrics” has the meaning specified in the Employment Agreement.

 

“Plan” has the meaning specified in the recitals of this Agreement.

 

“Required Withholding Amount” has the meaning specified in Section 5.

 

“Restricted Stock Units” has the meaning specified in the Plan, and refers to
the GLIBA Restricted Stock Units granted hereunder.

 

“Separation” means the date as of which the Grantee is no longer employed by or
providing services to the Company or any of its Subsidiaries.

 

“Services Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Target RSUs” has the meaning set forth in Section 2.

 

“Unpaid Dividend Equivalents” has the meaning specified in Section 3(c).

 

“Vested Dividend Equivalents” has the meaning specified in Section 10.

 

“Vesting Date” means each date on which any Restricted Stock Units cease to be
subject to a risk of forfeiture, as determined in accordance with this Agreement
and which for the avoidance of doubt, shall be the Committee Certification Date
or, if applicable, the date of Grantee’s Separation as described in Section
7(a)(i).

 

2.                  Grant of Restricted Stock Units. Subject to the terms and
conditions herein and in the Plan, the Company hereby awards to the Grantee as
of the Grant Date, a target Award of [___] GLIBA Restricted Stock Units
(collectively, the “Target RSUs”), with the opportunity to earn between 0% and
150% of the Target RSUs as vested Restricted Stock Units, each representing the
right to receive one share of Common Stock, subject to the conditions and
restrictions set forth below in this Agreement and in the Plan. Regarding the
last sentence of Section 8.5 of the Plan, the Company acknowledges and agrees
that there are no restrictions, terms or conditions that will cause a forfeiture
of the Target RSUs or any Dividend Equivalents with respect thereto that are not
set forth in this Agreement.

 



2

 

 

3.                  Conditions of Vesting. Unless otherwise determined by the
Committee in its sole discretion (provided that such determination is not
adverse to the Grantee), the Restricted Stock Units will vest only in accordance
with the conditions stated in this Section 3. Upon vesting, Restricted Stock
Units and the related Dividend Equivalents shall not be subject to forfeiture
other than as provided in Section 9 hereof.

 

(a)               After December 31, 2020 but on or prior to March 15, 2021, the
Committee will certify that portion, if any, of the Target RSUs that will vest
based on the Performance Metrics established in the 2020 Performance Equity
Program, the date as of which such certification is made being referred to as
the “Committee Certification Date.” The number of Target RSUs that will become
vested Restricted Stock Units may range from 0% to 150% of the Target RSUs, but
if the Committee’s pre-established level of target performance is achieved, at
least 100% of the Target RSUs will vest.

 

(b)               The Committee will promptly notify the Grantee regarding the
number of Restricted Stock Units, if any, that have vested pursuant to Section
3(a) as of the Committee Certification Date (with any fractional Restricted
Stock Unit rounded up to the nearest whole Restricted Stock Unit).

 

(c)               Any Dividend Equivalents with respect to the vested Restricted
Stock Units that have not theretofore become Vested Dividend Equivalents
(“Unpaid Dividend Equivalents”) will become vested and payable to the extent
that the Restricted Stock Units related thereto shall have become vested in
accordance with this Agreement. Notwithstanding the foregoing, but subject to
Section 7, the Grantee will not vest, pursuant to this Section 3, in Target RSUs
or related Unpaid Dividend Equivalents in which the Grantee would otherwise vest
as of a given date if the Grantee has not been continuously employed by or
providing services to the Company from the Grant Date through such date (the
vesting or forfeiture of such Restricted Stock Units and related Unpaid Dividend
Equivalents to be governed instead by Section 7).

 

4.                  Settlement of Restricted Stock Units. Settlement of
Restricted Stock Units (and related Unpaid Dividend Equivalents) that vest in
accordance with Section 3 or 7 shall be made as soon as administratively
practicable after the applicable Vesting Date, but in no event later than March
15, 2021. Settlement of vested Restricted Stock Units shall be made in payment
of shares of Common Stock, together with any related Dividend Equivalents, in
accordance with Section 6. Any shares of Common Stock so received shall be fully
vested.

 



3

 

 

5.                  Mandatory Withholding for Taxes. To the extent that the
Company is subject to withholding tax requirements under any national, state,
local or other governmental law with respect to the award of the Restricted
Stock Units to the Grantee or the vesting or settlement thereof, or the
designation of any Dividend Equivalents as payable or distributable or the
payment or distribution thereof, the Grantee must make arrangements satisfactory
to the Company to make payment to the Company or its designee of the amount
required to be withheld under such tax laws, as determined by the Company
(collectively, the “Required Withholding Amount”). To the extent such
withholding is required, the Company shall withhold (a) from the shares of
Common Stock represented by such vested Restricted Stock Units and otherwise
deliverable to the Grantee a number of shares of Common Stock and/or (b) from
any related Dividend Equivalents otherwise deliverable to the Grantee an amount
of such Dividend Equivalents, which collectively have a value (or, in the case
of securities withheld, a Fair Market Value) as of the date the obligation to
withhold arises equal to the Required Withholding Amount, unless the Grantee
remits the Required Withholding Amount to the Company or its designee in cash in
such form and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been made.
Notwithstanding any other provisions of this Agreement, the delivery of any
shares of Common Stock represented by vested Restricted Stock Units and any
related Dividend Equivalents may be postponed until any required withholding
taxes have been satisfied. Notwithstanding the foregoing or anything contained
herein to the contrary, (i) the Grantee may, in his sole discretion, direct the
Company to deduct from the shares of Common Stock represented by vested
Restricted Stock Units and otherwise deliverable to the Grantee a number of
shares of Common Stock represented by such Restricted Stock Units having a Fair
Market Value on the date the obligation to withhold arises equal to the Required
Withholding Amount and (ii) the Company will not withhold any shares of Common
Stock to pay the Required Withholding Amount if the Grantee has remitted cash to
the Company or a Subsidiary or designee thereof in an amount equal to the
Required Withholding Amount by such time as the Company may require.

 

6.                  Delivery by the Company. As soon as practicable after the
vesting of Restricted Stock Units, and any related Unpaid Dividend Equivalents,
pursuant to Section 3 or 7 (but in no event later than March 15, 2021), and
subject to the withholding referred to in Section 5, the Company will (a)
register in a book entry account in the name of the Grantee, or cause to be
issued and delivered to the Grantee (in certificate or electronic form), that
number of shares of Common Stock represented by such vested Restricted Stock
Units and any securities representing related vested Unpaid Dividend
Equivalents, and (b) cause to be delivered to the Grantee any cash payment
representing related vested Unpaid Dividend Equivalents. Any delivery of
securities will be deemed effected for all purposes when a certificate
representing, or statement of holdings reflecting, such securities and, in the
case of any Unpaid Dividend Equivalents, any other documents necessary to
reflect ownership thereof by the Grantee, have been delivered personally to the
Grantee or, if delivery is by mail, when the Grantee has received such
certificates or other documents. Any cash payment will be deemed effected when a
check from the Company, payable to the Grantee and in the amount equal to the
amount of the cash owed, has been delivered personally to the Grantee or, if
delivery is by mail, upon receipt by the Grantee.

 

7.                  Termination of Restricted Stock Units. The Restricted Stock
Units will be forfeited and terminate at the time specified below:

 

(a)               Any Restricted Stock Units that do not become vested in
accordance with Section 3 of this Agreement or this Section 7 as of the
Committee Certification Date, and any related Unpaid Dividend Equivalents, will
automatically be forfeited as of the Close of Business on the Committee
Certification Date.

 



4

 

 

(b)               Notwithstanding the provisions of Section 3, (i) if the
Grantee’s Separation occurs prior to the Close of Business on December 31, 2020
as a result of death, Disability, termination by the Company without Cause or
termination by the Grantee with Good Reason, the Restricted Stock Units, to the
extent not theretofore vested, and any related Unpaid Dividend Equivalents, will
be immediately vested and settled with respect to 100% of the Target RSUs
pursuant to Section 4, or (ii) if the Grantee’s Separation occurs prior to the
Close of Business on December 31, 2020 by reason of the Grantee’s voluntary
termination by the Grantee without Good Reason, the Restricted Stock Units, to
the extent not theretofore vested, and any related Unpaid Dividend Equivalents,
will remain outstanding until the Committee Certification Date and a pro rata
portion of the Restricted Stock Units will vest under Section 3 on such date to
the extent the Committee certifies they have vested in accordance with Section 3
(but in no event at a level less than 100% of the Target RSUs, regardless of
actual performance), such pro rata portion to be equal to the product of the
number of Restricted Stock Units that would otherwise vest, multiplied by a
fraction, the numerator of which is the number of calendar days that have
elapsed in calendar year 2020 through the date of Separation, and the
denominator of which is 365 days; provided, that if the Grantee remains employed
or providing services until the Close of Business on December 31, 2020 and the
Grantee’s Separation then occurs for any reason on or prior to the Committee
Certification Date, the Restricted Stock Units and the related Unpaid Dividend
Equivalents will remain outstanding until the Committee Certification Date and
will vest under Section 3 on such date to the extent the Committee certifies
they have vested in accordance with Section 3. Upon forfeiture of any unvested
Restricted Stock Units, and any related Unpaid Dividend Equivalents, such
Restricted Stock Units and any related Unpaid Dividend Equivalents will be
immediately cancelled, and the Grantee will cease to have any rights with
respect thereto.

 

8.                  Nontransferability of Restricted Stock Units. Restricted
Stock Units and any related Unpaid Dividend Equivalents, are not transferable
(either voluntarily or involuntarily) before or after the Grantee’s death,
except as follows: (a) during the Grantee’s lifetime, pursuant to a Domestic
Relations Order issued by a court of competent jurisdiction that is not contrary
to the terms and conditions of the Plan or this Agreement, and in a form
acceptable to the Committee; or (b) after the Grantee’s death, by will or
pursuant to the applicable laws of descent and distribution, as may be the case.
Any person to whom Restricted Stock Units are transferred in accordance with the
provisions of the preceding sentence shall take such Restricted Stock Units
subject to all of the terms and conditions of the Plan and this Agreement,
including that the vesting and termination provisions of this Agreement will
continue to be applied with respect to the Grantee. Certificates representing
Restricted Stock Units that have vested may be delivered (or, in the case of
book entry registration, registered) only to the Grantee (or during the
Grantee’s lifetime, to the Grantee’s court appointed legal representative) or to
a person to whom the Restricted Stock Units have been transferred in accordance
with this Section.

 



5

 

 

9.                  Forfeiture for Misconduct and Repayment of Certain Amounts.
If (i) a material restatement of any financial statement of the Company
(including any consolidated financial statement of the Company and its
consolidated subsidiaries) is required and (ii) in the reasonable judgment of
the Committee, (A) such restatement is due to material noncompliance with any
financial reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement. “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of Common Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of Common Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee. By
way of clarification, “Forfeitable Benefits” will not include any shares of
Common Stock delivered in respect of the vesting of any Restricted Stock Units
during the Misstatement Period or any securities received as Dividend
Equivalents in respect thereof, in each case that are not sold, exchanged,
transferred or otherwise disposed of during the Misstatement Period.
“Misstatement Period” means the 12-month period beginning on the date of the
first public issuance or the filing with the Securities and Exchange Commission,
whichever occurs earlier, of the financial statement requiring restatement.

 

10.              No Stockholder Rights; Dividend Equivalents. The Grantee will
not be deemed for any purpose to be, or to have any of the rights of, a
stockholder of the Company with respect to any shares of Common Stock
represented by any Restricted Stock Units unless and until such time as shares
of Common Stock represented by vested Restricted Stock Units have been delivered
to the Grantee in accordance with Section 6, nor will the existence of this
Agreement affect in any way the right or power of the Company or any stockholder
of the Company to accomplish any corporate act, including, without limitation,
any reclassification, reorganization or other change of or to its capital or
business structure, merger, consolidation, liquidation or sale or other
disposition of all or any part of its business or assets. The Grantee will have
no right to receive, or otherwise with respect to, any Dividend Equivalents
until such time, if ever, as (a) the Restricted Stock Units with respect to
which such Dividend Equivalents relate shall have become vested, or (b) such
Dividend Equivalents shall have become vested in accordance with the third to
last sentence of this Section, and, if vesting does not occur, the related
Dividend Equivalents will be forfeited. Dividend Equivalents shall not bear
interest or be segregated in a separate account. Notwithstanding the foregoing,
the Committee may, in its sole discretion, accelerate the vesting of any portion
of the Dividend Equivalents (the “Vested Dividend Equivalents”). The settlement
of any Vested Dividend Equivalents shall be made as soon as administratively
practicable after the accelerated vesting date, but in no event later than March
15, 2021. With respect to any Restricted Stock Units and Dividend Equivalents,
the Grantee is a general unsecured creditor of the Company.

 

11.              Adjustments. If the outstanding shares of Common Stock are
subdivided into a greater number of shares (by stock dividend, stock split,
reclassification or otherwise) or are combined into a smaller number of shares
(by reverse stock split, reclassification or otherwise), or if the Committee
determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
shares of Common Stock or other similar corporate event (including mergers or
consolidations) affects shares of Common Stock such that an adjustment is
required to preserve the benefits or potential benefits intended to be made
available under this Agreement, then the applicable Restricted Stock Units will
be subject to adjustment in such manner as the Committee, in its sole
discretion, deems equitable and appropriate in connection with the occurrence of
any of the events described in this Section 11 following the Grant Date.

 



6

 

 

12.              Restrictions Imposed by Law. Without limiting the generality of
Section 10.8 of the Plan, the Company will not be obligated to deliver any
shares of Common Stock represented by vested Restricted Stock Units or
securities constituting any Unpaid Dividend Equivalents if counsel to the
Company determines that the issuance or delivery thereof would violate any
applicable law or any rule or regulation of any governmental authority or any
rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which shares of Common Stock or such other securities are
listed or quoted. The Company will in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock
represented by vested Restricted Stock Units or securities constituting or cash
payment related to any Unpaid Dividend Equivalents to comply with any such law,
rule, regulation, or agreement.

 

13.              Notice. Unless the Company notifies the Grantee in writing of a
different procedure or address, any notice or other communication to the Company
with respect to this Agreement will be in writing and will be delivered
personally or sent by United States first class mail, postage prepaid and
addressed as follows:

 

GCI Liberty, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112

Attn: Chief Legal Officer

 

Unless the Company elects to notify the Grantee electronically pursuant to the
online grant and administration program or via email, any notice or other
communication to the Grantee with respect to this Agreement will be in writing
and will be delivered personally, or will be sent by United States first class
mail, postage prepaid, to the Grantee’s address as listed in the records of the
Company on the date of this Agreement, unless the Company has received written
notification from the Grantee of a change of address.

 

14.              Amendment. Notwithstanding any other provision hereof, this
Agreement may be amended from time to time as approved by the Committee as
contemplated in the Plan. Without limiting the generality of the foregoing,
without the consent of the Grantee,

 

(a)               this Agreement may be amended from time to time as approved by
the Committee (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders, and provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to make such other changes as the Company,
upon advice of counsel, determines are necessary because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

 



7

 

 

(b)               subject to any required action by the Board or the
stockholders of the Company, the Restricted Stock Units granted under this
Agreement may be canceled by the Company and a new Award made in substitution
therefor, provided, that the Award so substituted will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect any Restricted Stock Units (after taking into
account any related Unpaid Dividend Equivalents).

 

15.              Grantee Services. Nothing contained in this Agreement, and no
action of the Company or the Committee with respect hereto, will confer or be
construed to confer on the Grantee any right to continue in the employ or
service of the Company or interfere in any way with the right of the Company to
terminate the Grantee’s employment or service at any time, with or without
Cause, subject to the provisions of the Services Agreement and the Employment
Agreement.

 

16.              Nonalienation of Benefits. Except as provided in Section 8, (a)
no right or benefit under this Agreement will be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same will be
void, and (b) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.

 

17.              Governing Law. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado.

 

18.              Construction. References in this Agreement to “this Agreement”
and the words “herein,” “hereof,” “hereunder” and similar terms include all
Exhibits and Schedules appended hereto, including the Plan. All references to
“Sections” in this Agreement shall be to Sections of this Agreement unless
explicitly stated otherwise. The word “include” and all variations thereof are
used in an illustrative sense and not in a limiting sense. All decisions of the
Committee upon questions regarding this Agreement or the Plan will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

 

19.              Rules by Committee. The rights of the Grantee and the
obligations of the Company hereunder will be subject to such reasonable rules
and regulations as the Committee may adopt from time to time.

 

20.              Entire Agreement. This Agreement is in satisfaction of and in
lieu of all prior discussions and agreements, oral or written, between the
Company and the Grantee regarding the Award. The Grantee and the Company hereby
declare and represent that no promise or agreement not expressed herein has been
made regarding the Award and that this Agreement contains the entire agreement
between the parties hereto with respect to the Award and replaces and makes null
and void any prior agreements between the Grantee and the Company regarding the
Award. Subject to the restrictions set forth in Sections 8 and 16, this
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.

 



8

 

 

21.              Grantee Acceptance. The Grantee will signify acceptance of the
terms and conditions of this Agreement by acknowledging the acceptance of this
Agreement via the procedures described in the online grant and administration
program utilized by the Company or by such other method as may be agreed by the
Grantee and the Company.

 

22.              Code Section 409A Compliance. To the extent that the provisions
of Section 409A of the Code or any U.S. Department of the Treasury regulations
promulgated thereunder are applicable to any Restricted Stock Unit or Dividend
Equivalent, the parties intend that this Agreement will meet the requirements of
such Code section and regulations and that the provisions hereof will be
interpreted in a manner that is consistent with such intent. If, however, the
Grantee is liable for the payment of any tax, penalty or interest pursuant to
Section 409A of the Code, or any successor or like provision (the “409A Tax”),
with respect to this Agreement any payments or property transfers received or to
be received under this Agreement or otherwise, the Company will pay the Grantee
an amount (the “Special Reimbursement”) which, after payment to the Grantee (or
on the Grantee’s behalf) of any federal, state and local taxes, including,
without limitation, any further tax, penalty or interest under Section 409A of
the Code, with respect to or resulting from the Special Reimbursement, equals
the net amount of the 409A Tax. Any payment due to the Grantee under this
Section will be made to the Grantee, or on behalf of the Grantee, as soon as
practicable after the determination of the amount of such payment, but no sooner
than the date on which the Company is required to withhold such amount or the
Grantee is required to pay such amount to the Internal Revenue Service.
Notwithstanding the foregoing, all payments under this Section will be made to
the Grantee, or on the Grantee’s behalf, no later than the end of the calendar
year immediately following the calendar year in which the Grantee or the Company
paid the related taxes, interest or penalties. The Grantee will cooperate with
the Company in taking such actions as the Company may reasonably request to
assure that this Agreement will meet the requirements of Section 409A of the
Code and any U.S. Department of the Treasury regulations promulgated thereunder
and to limit the amount of any additional payments required by this Section to
be made to the Grantee. The Company represents and warrants that the Restricted
Stock Units satisfy all requirements under Section 409A of the Code and any U.S.
Department of the Treasury regulations promulgated thereunder such that the
Restricted Stock Units are exempt from or compliant with Section 409A of the
Code.

 

23.              Replacement Awards. Any restricted stock unit, restricted
stock, option or other equity or equity derivative that is issued after the
Grant Date to the Grantee by the Company or any other Person pursuant to a
Fundamental Corporate Event in full or partial replacement of, as an adjustment
to, or otherwise with respect to, Restricted Stock Units granted pursuant to
this Agreement (a “Replacement Award”), will have the same term and the same
vesting and exercisability terms and conditions as the Restricted Stock Units,
except that if the Company is not the issuer of a Replacement Award, the
definition of Change in Control with respect to such Replacement Award will be
applied with respect to the issuer of such Replacement Award as if it were the
“Company” for purposes of such definition. By way of illustration, a Change in
Control of the Company will not cause acceleration of any Replacement Awards
that are not issued by the Company and a Change in Control of the issuer of any
Replacement Awards with respect to which the Company is not the issuer will not
cause acceleration of any remaining Restricted Stock Units with respect to which
the Company is the issuer.

 



9

 

 

24.              Confidential Information. The Grantee will not, during or after
his employment or service with the Company, without the prior express written
consent of the Company, directly or indirectly use or divulge, disclose or make
available or accessible any Confidential Information (as defined below) to any
person, firm, partnership, corporation, trust or any other entity or third party
(other than when required to do so in good faith to perform the Grantee’s duties
and responsibilities to the Company or when (i) required to do so by a lawful
order of a court of competent jurisdiction, any governmental authority or
agency, or any recognized subpoena power, or (ii) necessary to prosecute the
Grantee’s rights against the Company or its Subsidiaries or to defend himself
against any allegations). The Grantee will also proffer to the Company, no later
than the effective date of any termination of the Grantee’s engagement with the
Company for any reason, and without retaining any copies, notes or excerpts
thereof, all memoranda, computer disks or other media, computer programs,
diaries, notes, records, data, customer or client lists, marketing plans and
strategies, and any other documents consisting of or containing Confidential
Information that are in the Grantee’s actual or constructive possession or which
are subject to the Grantee’s control at such time. For purposes of this
Agreement, “Confidential Information” will mean all information respecting the
business and activities of the Company or any Subsidiary, including, without
limitation, the clients, customers, suppliers, employees, consultants, computer
or other files, projects, products, computer disks or other media, computer
hardware or computer software programs, marketing plans, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, trade secrets, data gathering methods and/or
strategies of the Company or any Subsidiary. Notwithstanding the immediately
preceding sentence, Confidential Information will not include any information
that is, or becomes, generally available to the public (unless such availability
occurs as a result of the Grantee’s breach of any of his obligations under this
Section). If the Grantee is in breach of any of the provisions of this Section
or if any such breach is threatened by the Grantee, in addition to and without
limiting or waiving any other rights or remedies available to the Company at law
or in equity, the Company shall be entitled to immediate injunctive relief in
any court, domestic or foreign, having the capacity to grant such relief,
without the necessity of posting a bond, to restrain any such breach or
threatened breach and to enforce the provisions of this Section. The Grantee
agrees that there is no adequate remedy at law for any such breach or threatened
breach and, if any action or proceeding is brought seeking injunctive relief,
the Grantee will not use as a defense thereto that there is an adequate remedy
at law.

 

25.              Arbitration. Any controversy, claim or dispute arising out of
or in any way relating to this Agreement or the Grantee’s employment with or
service to, or termination of employment or service from, the Company (including
whether such controversy, claim or dispute is subject to arbitration), excepting
only claims that may not, by statute, be arbitrated, will be submitted to
binding arbitration. Both the Grantee and the Company acknowledge that they are
relinquishing their right to a jury trial. The Grantee and the Company agree
that arbitration will be the exclusive method for resolving disputes arising out
of or related to this Agreement or to the Grantee’s employment or service with,
or termination of employment or service from, the Company. The arbitration will
be administered by JAMS in accordance with the Employment Arbitration Rules &
Procedures of JAMS then in effect and subject to JAMS Policy on Employment
Arbitration Minimum Standards, except as otherwise provided in this Agreement.
Arbitration will be commenced and heard in the Denver, Colorado metropolitan
area. Only one arbitrator will preside over the proceedings, who will be
selected by agreement of the parties from a list of five or more qualified
arbitrators provided by the arbitration tribunal, or if the parties are unable
to agree on an arbitrator within 10 Business Days following receipt of such
list, the arbitration tribunal will select the arbitrator. The arbitrator will
apply the substantive law (and the law of remedies, if applicable) of Colorado
or federal law, or both, as applicable to the claim(s) asserted. In any
arbitration, the burden of proof will be allocated as provided by applicable
law. The arbitrator will have the authority to award any and all legal and
equitable relief authorized by the law applicable to the claim(s) being asserted
in the arbitration, as if the claim(s) were brought in a federal court of law.
Either party may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Discovery, such as depositions or
document requests, will be available to the Company and the Grantee as though
the dispute were pending in U.S. federal court. The arbitrator will have the
ability to rule on pre-hearing motions as though the matter were in a U.S.
federal court, including the ability to rule on a motion for summary judgment.

 



10

  